                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 FREDERICK E. PARAHAM,

            Plaintiff,

            v.                                              Case No. 16-2539

 ATRIUMS MANAGEMENT COMPANY, INC.
 and TUTERA SENIOR LIVING AND
 HEALTH CARE, LLC,

            Defendants.


                                    MEMORANDUM & ORDER

       This matter comes before the court upon plaintiff Frederick E. Paraham’s Motion to Alter

Judgment for Attorney’s Fees, Costs, and Prejudgment Interest (Doc. 96) and defendants Atriums

Management Company, Inc, and Tutera Senior Living and Health Care, LLC’s Motion for Judgment As

a Matter of Law Pursuant to Rule 50(b) (Doc. 99).

I.     Background

       Plaintiff filed this suit on August 1, 2016, claiming that defendants discriminated against him,

failed to offer him a reasonable accommodation, and ultimately retaliated against him by terminating his

employment, all based on his disability in violation of the Americans with Disabilities Act (“ADA”), as

amended by the ADA Amendments Act of 2008 (“ADAAA”), 42 U.S.C. §§ 12101–12213. The court

denied defendants’ motion for summary judgment on February 2, 2018. (Doc. 49.) On March 30, 2018,

after a week-long trial, a jury found that defendants discriminated against plaintiff based on a disability

or that defendants denied plaintiff a reasonable accommodation, and that defendants retaliated against

plaintiff for engaging in conduct protected by the ADA. The jury awarded plaintiff $63,694 in

compensatory damages and for emotional distress and $9,571 in compensatory damages for lost wages




                                                   -1-
including post-judgment interest at rate of 2.12% annually. Before the jury returned its verdict,

defendants moved for judgment as a matter of law under Fed. R. Civ. P. 50(a) on each claim and on

plaintiff’s claim for punitive damages. The court granted the motion as to punitive damages but denied

the motion in all other respects.

II.    Legal Standards

           A. Renewed Motions For Judgement As A Matter Of Law

       Fed. R. Civ. P. 50(b) motions renewing a party’s motion for judgment as a matter of law pursuant

to Rule 50(a) must be brought within 28 days of the entry of judgment. Defendants timely renewed their

motion. Under Rule 50(b), the court may “(1) allow judgment on the verdict, if the jury returned a

verdict; (2) order a new trial; or (3) direct the entry of judgment as a matter of law.” Fed. R. Civ. P.

50(b). The court applies the same standard to a 50(b) motion as it does to one for summary judgment

under Rule 56(c). Cox Enters., Inc. v. Cox Commc’ns, Inc., 871 F.3d 1093, 1096 (10th Cir. 2017). The

court may only grant judgment as a matter of law “when a party has been fully heard on an issue during

a jury trial and the court finds that a reasonable jury would not have a legally sufficient evidentiary basis

to find for the party on that issue.” Id. (quoting Fed. R. Civ. P. 50(a)(1)). “In other words, judgment as

a matter of law is appropriate only if the evidence points but one way and is susceptible to no reasonable

inferences which may support the nonmoving party’s position.” Id. (quoting Auraria Student Hous. at

the Regency, LLC v. Campus Vill. Apartments, 843 F.3d 1225, 1247 (10th Cir. 2016)).

           B. Attorney Fees And Costs

                                      Compliance With Local Rules

       Local Rule 54.2 requires the party moving for attorney’s fees to provide a statement that the

parties consulted and were unable to agree on attorney’s fees and costs. D. Kan. Rule 54.2. The




                                                    -2-
statement must include the date of consultation, names of participants, and the result of consulting.

Plaintiff has complied with Local Rule 54.2.

                                Attorney Fee Awards Under The ADA

       Under § 12205 of the ADA, the court may allow a prevailing party “a reasonable attorney’s fee,

including litigation expenses, and costs. . . .” “The proper procedure for determining a reasonable

attorney’s fee is to arrive at a lodestar figure by multiplying the hours plaintiff’s counsel reasonably

spent on the litigation by a reasonable hourly rate.” Praseuth v. Rubbermaid, Inc., 406 F.3d 1245, 1257

(10th Cir. 2005) (citing Case v. Unified Sch. Dist. No. 233, Johnson Cnty., 157 F.3d 1243, 1249 (10th

Cir. 1998)). Plaintiff “bears the burden of establishing entitlement to an award and documenting the

appropriate hours expended and hourly rates.” Case, 157 F.3d at 1249.

III.   Discussion

           A. Defendants Fail to Show Their Entitlement To Judgment As A Matter Of Law

       The ADAAA prohibits covered employers from subjecting their employees to disability-based

discrimination and retaliation. 42 U.S.C. §§ 12112, 12203. To establish his discrimination claim,

plaintiff needed to prove that when defendants terminated his employment, (1) he was disabled as

defined by the ADAAA; (2) “he was qualified, with or without reasonable accommodation, to perform

the essential functions of his job; and (3) he was fired because of his disability.” Hawkins v. Schwan’s

Home Serv., Inc., 778 F.3d 877, 883 (10th Cir. 2015) (quoting Carter v. Pathfinder Energy Servs., Inc.,

662 F.3d 1134, 1142 (10th Cir. 2011)). To establish his failure to accommodate claim, plaintiff needed

to prove: (1) he is a qualified individual with a disability; (2) he requested a plausibly reasonable

accommodation for his disability; (3) defendants were aware of his disability at the time of the

accommodation request; and (4) defendants failed to reasonably accommodate the disability. See

McFarland v. City and Cnty of Denver, 744 F. App’x 583, 586 (10th Cir. 2018); Nunez v. Lifetime




                                                  -3-
Prods., Inc., 725 F. App’x 628, 631 (10th Cir. 2018); Allen v. SouthCrest Hosp., 455 F. App’x 827, 830

n.2 (10th Cir. 2011). To establish his retaliation claim, plaintiff needed to prove: “‘(1) []he engaged in

protected opposition to discrimination; (2) a reasonable employee would have found h[is] employer’s

subsequent action to be materially adverse; and (3) a causal connection exists between h[is] protected

activity and the employer’s action.’” Lincoln v. BNSF Railway Co., 900 F.3d 1166, 1209 (10th Cir.

2018) (quotation omitted).

       Defendants contest the evidence plaintiff produced on these claims with four arguments:

       (1) there was insufficient evidence for the jury to find plaintiff was disabled on January
       8, 2015;

       (2) There was insufficient evidence for the jury to find defendants failed to provide
       reasonable accommodation on January 8, 2015;

       (3) There was insufficient evidence for the jury to find plaintiff engaged in protected
       conduct on January 8, 2015 by making an adequate, direct and specific request for
       reasonable accommodation; and

       (4) There was insufficient causation evidence for the jury to find defendants terminated
       plaintiff because of a disability or protected conduct.

(Doc. 99, at 1.)

       Because defendants fail to show that no legally sufficient evidentiary basis existed for a

reasonable jury to find for plaintiff on each of these points, defendants’ renewed motion is denied.

               1. There Was Sufficient Evidence That Plaintiff Was Disabled

       The issue initially before the court is whether this case’s trial would have provided a reasonable

jury legally adequate evidence that plaintiff was disabled. “Under the ADAAA’s amended definition,

‘[t]he term “disability” means, with respect to an individual—(A) a physical or mental impairment that

substantially limits one or more major life activities of such individual; (B) a record of such impairment;

or (C) being regarded as having such an impairment.’” Adair v. City of Muskogee, 823 F.3d 1297, 1305

(10th Cir. 2016) (quoting 42 U.S.C. § 12102(1)). Plaintiff claims that he presented sufficient evidence




                                                   -4-
under each subsection. The court need not address all three alternatives, however, because plaintiff

presented legally sufficient evidence of the first alternative. For the following reasons, a reasonable jury

could find that a physical impairment substantially limited plaintiff in one or more major life activities.

         “An impairment is a disability . . . if it substantially limits the ability of an individual to perform

a major life activity as compared to most people in the general population.” 29 C.F.R. § 1630.2(j)(1)(ii).

“‘To satisfy this definition, a plaintiff must (1) have a recognized impairment, (2) identify one or more

appropriate major life activities, and (3) show the impairment substantially limits one or more of those

activities.’” Crowell v. Denver Health and Hosp. Auth., 572 F. App’x 650, 657 (10th Cir. 2014)

(quotation omitted). The first two requirements are questions of law for the court. Id. The third

requirement, however, “is ordinarily a question of fact for the jury.” Id.

         Evidence that plaintiff’s chronic back condition limits his abilities to lift and work satisfies the

initial two requirements.1 See 29 C.F.R. § 1630.2(h)(1) (defining physical impairment to include “[a]ny

physiological disorder or condition . . . affecting one or more body systems, such as . . .

musculoskeletal”); 42 U.S.C. § 12102(2)(A) (defining “major life activities” to include “lifting . . . and

working”). Defendants do not dispute these requirements.




         1
            Plaintiff claims additional impairments (right shoulder and right knee) and affected major life activities (sleeping
and bending). But plaintiff’s theory of the case turns on defendants’ decision to terminate—rather than accommodate—him
after he expressed an inability to do a requested task because of his back. No evidence shows that plaintiff expressed like
concern to defendants over the task in relation to his other claimed impairments. While plaintiff might be able to establish
that his other claimed impairments also would qualify him as “disabled” under the ADAAA, (the first element of his
discrimination and failure to accommodate claims), only plaintiff’s back impairment can prove the remaining elements of his
claims. Stated otherwise, the trial evidence does not prove that defendants fired him for having and/or requesting
accommodation for any impairments but the back condition to which his accommodation request referred. See Hawkins, 778
F.3d at 883 (conditioning ADAAA discrimination claim, in part, on proof the employer fired the employee “because of his
disability”); McFarland, 744 F. App’x at 586 (conditioning failure to accommodate claim, in part, on proof of the employer’s
knowledge of the disability for which accommodation was requested).
          As to the additional life activities in which plaintiff claims to be substantially limited, analyzing those particular
activities is unnecessary in this case given the evidence of substantial limitation in lifting and working. See 42 U.S.C. §
12012(4)(C); 29 C.F.R. § 1630.2(j)(1)(viii) (“An impairment that limits one major life activity need not substantially limit
other major life activities in order to be considered a substantially limiting impairment.”).




                                                              -5-
        Defendants instead dispute the third requirement—i.e., whether plaintiff proved his back

impairment substantially limits his lifting and working abilities as compared to most people in the

general population. Defendants make three supporting arguments. Each, however, is unpersuasive.

        First, defendants argue that plaintiff’s evidence proved little more than the fact that a doctor

diagnosed plaintiff as having mild degenerative disc disease and arthritis of the low back resulting in

chronic back pain. Defendants are correct that a medical diagnosis alone is insufficient to establish that

an impairment is substantial. (See Doc. 100, at 4 (citing Taylor v. Kan. Dept. of Corr., Case No. 16-

2056, 2017 WL 1479375, *3 (D. Kan. Apr. 25, 2017) (quotation omitted) (“A medical diagnosis is

insufficient; rather, the ADA requires plaintiffs to offer evidence that ‘the extent of the limitation caused

by their impairment in terms of their own experience is substantial.’”)). But defendants take an

inappropriately broad view of what the law requires and an inappropriately narrow view of plaintiff’s

evidence.

        The level of limitation on an individual’s ability required by the ADAAA is only substantial—

not significant or severe—as compared to most people in the general population. See 29 C.F.R. §

1630.2(j)(1)(ii); Significant or Severe Restriction Not Required; Nonetheless, Not Every Impairment Is

Substantially Limiting, Appendix to Part 1630—Interpretive Guidance on Title I of the Americans With

Disabilities Act, 29 C.F.R. § 1630.2, App. (quoting legislative history showing that Congress envisioned

a “substantial” limitation to be an “important” limitation but not one that need rise to the level of severely

restricting or significantly restricting the ability to perform a major life activity).2 Congress intended

courts to construe “substantially limits,” not as “a demanding standard” requiring “extensive analysis,”

but “broadly in favor of expansive coverage” so that it places the primary object of attention in ADAAA




        2
          “Although the interpretive guidance is not controlling, [courts] may resort to it for guidance.” Burgard v. Super
Valu Holdings, Inc., No. 96-1199, 1997 WL 278974, at *3 n.2 (10th Cir. May 27, 1997).




                                                           -6-
cases on whether employers “have complied with their obligations and whether discrimination has

occurred.” 29 C.F.R. § 1630.2(j)(i) and (iii). Illustrating the simplicity of the analysis Congress

intended, the Interpretive Guidance to the amended regulations explains,

           [I]f an individual has a back impairment that results in a 20-pound lifting restriction that
           lasts for several months, he is substantially limited in the major life activity of lifting,
           and therefore covered under the first prong of the definition of disability.

See Effects of an Impairment Lasting Fewer Than Six Months Can Be Substantially Limiting, Appendix

to Part 1630—Interpretive Guidance on Title I of the Americans With Disabilities Act, 29 C.F.R. §

1630.2, App.; see also id. at Substantial Limitation in Only One Major Life Activity Required (stating

the same and adding that the individual “need not also show that he is unable to perform activities of

daily living that require lifting in order to be considered substantially limited in lifting.”). Similarly,

           [I]f a person whose job requires heavy lifting develops a disability that prevents him or
           her from lifting more than fifty pounds and, consequently, from performing not only his
           or her existing job but also other jobs that would similarly require heavy lifting, that
           person would be substantially limited in working because he or she is substantially
           limited in performing the class of jobs that require heavy lifting.

See id. at Substantially Limited In Working and n.3.

           While no evidence shows that any doctor placed lifting restrictions on plaintiff, the trial evidence,

taken in the light most favorable to plaintiff, would allow a reasonable jury to infer that his back condition

substantially limited his ability to engage in unassisted heavy lifting and the class of jobs requiring that

ability.

           Plaintiff’s back pain started “in the late nineties” while working in the moving industry unloading

moving trucks. That process involved repeatedly deadlifting, maneuvering, and carrying without dollies

or carts heavy items. Plaintiff’s back condition worsened over the course of that career. By 2003,

plaintiff had pain so severe that it brought him to his knees and required others’ assistance to help him




                                                        -7-
walk. A doctor who examined plaintiff told him he slipped a disc.3 Plaintiff’s back pain peaked in 2009.

He experienced several instances of pinching or slipping in his back accompanied by sharp pain that

dropped him to his knees. Plaintiff also found it difficult to get out of bed and walk. As a result, plaintiff

ended his 21-year career in the moving industry.

         Plaintiff learned a new trade as an HVAC technician, which he sought to use in defendants’

employ at The Atriums. Months into working for defendants, The Atrium’s facility administrator, Ms.

Lucille Tutera, tasked plaintiff with moving a guest room. Plaintiff told his supervisor, Joe Hernandez,

“I just came out of the moving industry, . . . I really don’t do that type of work, you know.” Mr.

Hernandez then showed plaintiff how they use rollers and dollies to move items around the facility.

Once plaintiff “found out we could just tip everything on rollers and push it, . . . of course, [he] helped.”

Plaintiff described that moving items in this fashion—usually short distances, occasionally, around the

facility—differed greatly from the manner and frequency of moving he was accustomed to while

working in the moving industry. While working at The Atriums, plaintiff always used the assistance of

dollies, carts, and/or other workers to lift and move items. He never deadlifted any items or moved them

in the same fashion he was accustomed to when unloading moving trucks.

         Still, plaintiff experienced back pain. Time to time, plaintiff would tell Mr. Hernandez his back

was aching. On one occasion, plaintiff told Mr. Hernandez he needed more time to complete a particular

task of replacing ceiling tiles because his back and shoulder pain was too great to complete the task that

day. One month before his termination, plaintiff took three days off work because his back pain was

worsening and required rest. Moments before he was fired, plaintiff expressed that his back would not




         3
           While plaintiff produced no medical records relating to this visit, he testified that he requested such records but the
hospital could not produce them as it kept no records older than five years.




                                                               -8-
allow him to help unload a moving truck. And following his termination, plaintiff’s back condition

rendered him unable to participate in moving himself to a new residence.

        Another doctor evaluated plaintiff after his termination from defendants’ employment. Notes

from the visit reflect that plaintiff reported worsening pain during palpation of the back and bending

forward. X-rays showing “degenerative disc disease” and arthritis in plaintiff’s low back confirmed to

the doctor that plaintiff was experiencing “chronic low back pain that he had had for a long time.” At

trial, the doctor agreed that manual heavy labor—like the sort plaintiff engaged in over the course of his

21-year career in the moving industry—can increase pain of the sort experienced by plaintiff and such

pain can affect a person’s abilities to, among other tasks, bend and lift.

        Importantly, the jury was entitled to interpret this evidence with two particular points in mind.

First, the determination of whether plaintiff’s back impairment substantially limits his ability to lift or

work in a particular class of jobs “shall be made without regard to the ameliorative effects of mitigating

measures.” 42 U.S.C. § 12102(4)(E)(i); 29 C.F.R. § 1630.2(j)(1)(vi). “An individual who, because of

the use of a mitigating measure, has experienced no limitations, or only minor limitations, related to the

impairment may still be an individual with a disability, where there is evidence that in the absence of an

effective mitigating measure the individual’s impairment would be substantially limiting.” Mitigating

Measures, Appendix to Part 1630—Interpretive Guidance on Title I of the Americans With Disabilities

Act, 29 C.F.R. § 1630.2, App.; see also Yinger v. Postal Presort, Inc., 693 F. App’x 768, 772–73 (10th

Cir. 2017) (reversing award of summary judgment where district court failed to consider the effects of

plaintiff’s heart condition without the ameliorative effects of his pacemaker). Thus, the fact that plaintiff

performed lifting activities with the assistance of dollies, carts, and/or other workers does not preclude

the finding that, without such assistance, plaintiff’s lifting abilities were substantially limited.




                                                     -9-
       Second, the focus on whether a major life activity is substantially limited involves considering

plaintiff’s “pain when performing [the] major life activity” and “not . . . what outcomes [he] can achieve.”

29 C.F.R. § 1630.2(j)(4)(ii)–(iii). “[A]n individual whose impairment causes pain . . . that most people

would not experience when performing that major life activity may be substantially limited.” Condition,

Manner, or Duration, Appendix to Part 1630—Interpretive Guidance on Title I of the Americans With

Disabilities Act, 29 C.F.R. § 1630.2, App. Viewed in the light most favorable to plaintiff, plaintiff’s

evidence would allow a jury to infer that heavy lifting or performing jobs requiring that skill causes him

pain that most people performing the same tasks would not experience.

       Turning to defendants’ second argument, defendants criticize the lack of evidence directly

comparing plaintiff’s abilities to the general population’s same abilities. “But it is settled in our Circuit

that plaintiffs need not present comparative evidence regarding the population as a whole in order to

prove they are disabled.” Nowlin v. Kmart Corp., No. 99-3186, 2000 WL 1588116, at *2 (10th Cir. Oct.

25, 2000); see also Russell v. Phillips 66 Co., 687 F. App’x 748, 754 n.7 (10th Cir. 2017) (requiring only

“evidence with which to compare”—as opposed to evidence directly comparing—plaintiff’s ability to

that of most people in the general population). Indeed, the regulations explain that the comparison

usually will not require such “scientific, medical, or statistical analysis.” 29 C.F.R. § 1630.2(j)(1)(v).

The Interpretive Guidance to the regulations further underscores that, under the ADAAA, the

comparison “need not be exacting.” Scientific, Medical, or Statistical Evidence Not Required; But

Permissible When Appropriate, Appendix to Part 1630—Interpretive Guidance on Title I of the

Americans With Disabilities Act, 29 C.F.R. § 1630.2, App. The above-discussed evidence adequately

defined plaintiff’s lifting and working limitations to enable the jury to compare those limitations to most

people’s lifting and working abilities.




                                                    -10-
       Defendants’ third and final argument focuses solely on the major life activity of working.

Initially, evidence showing that plaintiff is substantially limited in lifting makes this argument

nondeterminative. See 42 U.S.C. § 12012(4)(C); 29 C.F.R. § 1630.2(j)(1)(viii) (“An impairment that

limits one major life activity need not substantially limit other major life activities in order to be

considered a substantially limiting impairment.”); Substantially Limited in Working, Appendix to Part

1630—Interpretive Guidance on Title I of the Americans With Disabilities Act, 29 C.F.R. § 1630.2,

App. (“In most instances, an individual with a disability will be able to establish coverage by showing

substantial limitation of a major life activity other than working; impairments that substantially limit a

person’s ability to work usually substantially limit one or more other major life activities.”).

       Nonetheless, defendants are incorrect in suggesting that, to establish a substantial limitation in

the ability to work, plaintiff needed to prove “significant restrictions performing both (1) the job at issue

(maintenance assistant), and (2) either jobs utilizing or jobs not utilizing ‘similar training, knowledge,

skills or abilities’ within the geographical area.” (Doc. 100, at 5 (quoting E.E.O.C. v. BNSF Railway Co.,

853 F.3d 1150, 1156 (10th Cir. 2017)). To begin, the standard defendants offer relates only to “regarded

as” prong claims under the ADA prior to its amendment. See BNSF Railway Co., 853 F.3d at 1155–56,

n.2 (applying the law to plaintiff’s “regarded as” claim “as it stood prior to [the ADAAA’s] effective

date”); but see Adair, 823 F.3d at 1306 (discussing new standard for regard as claim under ADAAA).

In contrast, proving substantial limitation in working under the ADAAA’s “actual disability” prong only

requires evidence that plaintiff’s “impairment substantially limits his or her ability to perform a class of

jobs or broad range of jobs in various classes as compared to most people having comparable training,

skills, and abilities.” Substantially Limited in Working, Appendix to Part 1630—Interpretive Guidance

on Title I of the Americans With Disabilities Act, 29 C.F.R. § 1630.2, App. Further, the Interpretive

Guidance expressly disfavors pre-ADAAA standards of the sort relied on by defendants for determining




                                                    -11-
whether an impairment substantially limits the major life activity of working. See id. at n.3 (suggesting

a “more straightforward and simple” analysis should occur under the ADAAA than occurred under the

“complex and onerous” standard applied in earlier ADA cases like Duncan, where a “manual laborer

whose back injury prevented him from lifting more than 20 pounds was not substantially limited in

working because he did not present evidence of the number and types of jobs available to him in the

Washington area; testimony concerning his inquiries and applications for truck driving jobs that all

required heavy lifting was insufficient”).

         Overall, whether plaintiff’s impairment substantially limited him in one or more life activities

was a question of fact for the jury to resolve. Crowell, 572 F. App’x at 657. It was also a question that

involved rules Congress intended others to apply “broadly in favor of expansive coverage.” 29 C.F.R. §

1630.2(j)(i) and (iii); see also 42 U.S.C. § 12102(4)(A). The jury’s verdict shows that it resolved that

question in favor of finding a substantially limiting impairment necessary to qualify plaintiff as

“disabled” under the “actual disability or “record of” prongs. 4 For the reasons discussed above, a

reasonable jury could decide the same.

                  2 & 3. There Was Sufficient Evidence Plaintiff Requested A Reasonable
                       Accommodation That Defendants Failed To Provide

         Defendants’ next two issues concern plaintiff’s request for accommodation. Defendants argue

that plaintiff failed to prove that he was entitled to and not offered a reasonable accommodation, because:

(1) plaintiff failed to prove he had an actual disability or a record of disability and plaintiff cannot recover

under the ADA for failure to accommodate if he was only “regarded as” disabled; (2) plaintiff failed to




         4
          Had the jury simply found evidence that plaintiff qualified as disabled under the “regarded as” prong, it presumably
would not have found defendants liable for failure to accommodate and instead followed the court’s instruction that “[a]n
employer is not required to provide reasonable accommodation to an employee who meets the definition of disability solely
because he is ‘regarded as’ disabled.” C.f. CSX Transp., Inc. v. Hensley, 556 U.S. 838, 841 (2009) (“Juries are presumed to
follow the court’s instructions.”).




                                                            -12-
adequately request an accommodation under the Tenth Circuit’s decision in E.E.O.C. v. C.R. England,

Inc., 644 F.3d 1028 (10th Cir. 2011); and (3) defendants offered reasonable accommodations.

       Defendants’ first argument fails for the reasons discussed above. Defendants’ second and third

arguments also fail.

       Reasonable accommodations “may include . . . job restructuring, part-time or modified work

schedules, reassignment to vacant position, acquisition or modification of equipment or devices,

appropriate adjustment or modifications of examinations, training materials or policies . . . and other

similar accommodations for individuals with disabilities.” 42 U.S.C. § 12111(9)(B). “Even though ‘the

notice or request [for accommodation] does not have to be in writing, be made by the employee, or

formally invoke the magic words “reasonable accommodation,” it nonetheless must make clear that the

employee wants assistance for his or her disability.’” Nunez, 725 F. App’x at 631–32 (quoting C.R.

England, Inc., 644 F.3d at 1049). A request for accommodation “must make the employer aware ‘of

both the disability and the employee’s desire for accommodations for that disability.’” Id. at 632

(quoting C.R. England, Inc., 644 F.3d at 1049).

       Here is what the evidence viewed in plaintiff’s favor showed. There was testimony at trial that

on January 8, 2015, Ms. Tutera called plaintiff to the second floor of The Atriums. He responded, and

when he arrived, she asked him to unload a moving truck. At that time no items had been unloaded. He

responded “Lucille, all due respect but you know I don’t do that kind of work anymore because of my

back.” When she insisted, he again said he could not do the work because of his back. There was

testimony that plaintiff was generally very helpful and capable, that he did his job and used tools such

as dollies or carts to assist him in moving heavy or awkward objects. But plaintiff also testified about

what is required to unload a moving truck and how such activity was not possible with his back condition.

Plaintiff testified that both his supervisor and Ms. Tutera were aware of his back issues because he had




                                                  -13-
mentioned his back to them on various occasions. A reasonable jury hearing this testimony would have

a legally sufficient basis to find that defendants knew plaintiff had a back condition. Because there was

testimony that this was the first time someone asked plaintiff to unload a moving truck, there also was

legally sufficient evidence for a reasonable jury to find that plaintiff was requesting a reasonable

accommodation—not to have to unload a moving truck. Plaintiff directly based his request on his back

condition. But see Nunez, 725 F. App’x at 632 (finding an alleged request for accommodation inadequate

where employee based the request vaguely “on improving comfort and productivity” rather than

specifically on his back condition); C.R. England, Inc., 644 F.3d at 1050 (finding an alleged request for

accommodation inadequate where employee requested time off without tying the request to his HIV-

positive status). Rather than providing that accommodation or engaging in the interactive process

envisioned by the ADAAA, Ms. Tutera immediately fired plaintiff. A reasonable jury, therefore, had a

legally sufficient basis to find that plaintiff requested a reasonable accommodation that defendants failed

to provide.

              4. There Was Sufficient Evidence On Causation

       Defendants argue that plaintiff presented insufficient evidence that defendants fired plaintiff

because of his disability or protected conduct or discriminated against him because of his disability.

Defendants cite plaintiff’s deposition testimony as evidence that plaintiff knew the termination of his

employment had nothing to do with his disability. Plaintiff’s deposition testimony was that: “it wasn’t

about my back. It was about her not getting what she wanted that day. She could care less about my

back.” (Doc. 38-1, at 14.) Defendants also reference evidence that Ms. Tutera had prior opportunity to

terminate plaintiff’s employment had she wished to do so, when he failed to show up to work or to notify

his employers that he would be absent.

       However, testimony at trial was sufficient for a jury to conclude that Ms. Tutera terminated

plaintiff’s employment because he requested a reasonable accommodation for his back condition—by



                                                   -14-
requesting not to have to unload moving trucks due to his back condition. Plaintiff testified that his

request for a reasonable accommodation occurred when Ms. Tutera asked him to unload a moving truck.

He responded by saying “Lucille, all due respect but you know I don’t do that kind of work anymore

because of my back.” As stated above, a request for accommodation does not have to include the specific

words “reasonable accommodation.”

       Plaintiff’s supervisor testified that he never remembered plaintiff unloading a moving truck, that

unloading trucks was not an essential function of the maintenance assistant job, and that it was not a

regular job duty. Plaintiff’s testimony established the following. He left the moving industry because

of his back conditions. He never unloaded a moving truck while working for defendants. There were

various tools and machinery that helped maintenance assistants do work without straining their backs.

Prior to January 8, 2015, Ms. Tutera never asked plaintiff to unload a moving truck. And when she did

ask him on that day, he responded “Lucille, all due respect but you know I don’t do that kind of work

anymore because of my back.” When plaintiff said he could not do the work, he testified that Ms. Tutera

responded that, he could find a new job, clock out and leave. From this testimony, among other

statements made at trial, a reasonable jury had legally sufficient evidence to find for plaintiff on the issue

of causation.

           B. Plaintiff Is Entitled To Reasonable Attorneys’ Fees and Costs

       Plaintiff is the prevailing party in this case—the jury returned a verdict in his favor. As the

prevailing party, plaintiff may receive “a reasonable attorney’s fee, including litigation expenses, and

costs” at the court’s discretion. 42. U.S.C. § 12205. He seeks $186,340 in attorneys’ fees; $7,851.16 in

costs, as well as pre-judgment interest.

       Defendants do not contest the reasonableness of plaintiff’s costs.             Plaintiff’s costs were

$7,851.16. Defendants also do not object to the number of hours claimed by plaintiff’s counsel.




                                                    -15-
Defendants do object to: (1) the hourly rates claimed by plaintiff’s counsel, specifically Katherine Myers,

Sarah Liesen, and Alexander Edelman; (2) fees plaintiff claims for a law firm and attorney who worked

as a focus group moderator and trial consultant; and (3) prejudgment interest on the back-pay award.

       Plaintiff seeks prejudgment interest. The court has discretion to award prejudgment interest on

plaintiff’s backpay award. See Mathiason v. Aquinas Home Health Care, Inc., 187 F. Supp. 3d 1269,

1277 (D. Kan. 2016) (quoting Gonzalez v. Sandoval Cnty., 2 F. Supp. 2d 1442, 1446 (D.N.M. 1998)

(citing Daniel v. Loveridge, 32 F.3d 1472, 1478 (10th Cir. 1994))). The Supreme Court has noted that

prejudgment interest is “an element of complete compensation”—a way “to make persons whole for

injuries suffered through past discrimination.” Loeffler v. Frank, 486 U.S. 549, 558 (1988) (quoting

West Virginia v. United States, 479 U.S. 305, 310 (1987)).

       The parties’ arguments on this matter are conclusory. Defendants argue that although the court

has discretion to award prejudgment interest, it should not, because no one knows how the jury decided

to award $9,571 in back pay. Specifically, defendants presented evidence at trial that plaintiff was fired

or quit higher-paying jobs after defendants fired him on January 8, 2015.

       The court in its discretion finds that plaintiff is not entitled to prejudgment interest on the backpay

award because he has not provided the court any method to determine a prejudgment interest award.

Even after defendant opposed plaintiff’s motion for prejudgment interest and argued that there is no way

to know why the jury arrived at $9,571 in damages for back pay, plaintiff did not suggest how

prejudgment interest should be calculated, what rate of interest should be applied, or how the jury could

have arrived at the amount of damages it awarded.

       Courts in this district have applied different rates of interest in calculating prejudgment interest.

The rate ranges from less than one to ten percent, compounded annually. See Mathiason, 187 F. Supp.

3d at 1277–78 (discussing cases applying either the Internal Revenue Service interest rate or the Kansas




                                                    -16-
statutory rate of ten percent on prejudgment interest awards); Umholtz v. Kan. Dep’t of Social & Rehab.

Servs., No. 11-4018-JAR, 2013 WL 5797600, at *1 (D. Kan. Oct. 28, 2013) (applying the Kansas

statutory rate, but discussing a case from this district where that rate was halved); Welch v. UNUM Life

Ins. Co. of Am., No. 00-1439-DWB, 2008 WL 3876319, at *1 (D. Kan. Aug. 18, 2008) (applying the

Kansas statutory rate where the rate of prejudgment interest was not opposed). Plaintiff does not suggest

which rate this court should apply, or what method the court should use to calculate interest on plaintiff’s

backpay award.

          There was testimony at trial that plaintiff earned $16 per hour working for defendants, and that

after his employment was terminated on January 8, 2015, he had multiple higher-paying jobs. The first

higher-paying job starting in March 2015, around two months after defendants terminated his

employment. But if the jury decided to award plaintiff two months’ wages, the award would have been

around half of the $9,571 awarded. It is not evident to the court from plaintiff’s conclusory briefing or

from the record, how the jury arrived at its $9,571 award.

          The court will not award prejudgment interest without even a proposed method for calculating

what reasonable prejudgment interest should be. Therefore, the motion for prejudgment interest is

denied.

                                              Reasonable Hours

          To determine reasonable attorneys’ fees using the lodestar method, plaintiff first bears the burden

of showing that the number of hours claimed is reasonable. Generally, attorneys “do not bill all hours

expended in litigation to a client, and an applicant should exercise billing judgment” when claiming the

number of hours worked. Mathiason, 187 F. Supp. 3d at 1280 (quoting Ellis v. Univ. of Kan. Med. Ctr.,

163 F.3d 1186, 1202 (10th Cir. 1998)). This requires plaintiff’s counsel to “make a good faith effort to

exclude from a fee request hours that are excessive, redundant, or otherwise unnecessary and the court




                                                     -17-
has a corresponding obligation to exclude hours not reasonably expended from the calculation.” Id. at

1280–81.

          Plaintiff attached exhibits detailing the hours billed. These exhibits show that plaintiff has

exercised billing judgment by choosing to reduce or not claim hours for various tasks in preparation for

and during trial. The billing statement from plaintiff’s counsels’ firm (Doc. 97-7) shows that the firm

billed over 600 hours in three years litigating this case from meetings with plaintiff through trial and

post-trial motions. As mentioned above, defendants do not object to the number of hours billed by

plaintiff. The court has reviewed the exhibits and briefing submitted, and finds that plaintiff’s claimed

hours are reasonable considering the nature of the case.

                                                Hourly Rates

          Plaintiff again bears the burden of establishing the reasonableness of the rates he requests. This

is done by “produc[ing] satisfactory evidence—in addition to the attorney’s own affidavits—that the

requested rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience and reputation.” Blum v. Stenson, 465 U.S. 886, 895 n.11

(1984).

          Plaintiff seeks hourly rates between $300 and $400 for the attorneys who worked on this case,

and between $65 and $150 for staff.

          Defendants object to the rates claimed for Ms. Myers, Ms. Liesen, and Mr. Edelman because

they have been practicing only around six years. Defendants also request that the court reduce fees

claimed for Mr. McKee’s services as a trial consultant and for facilitating focus groups as part of

plaintiff’s trial preparation, and to deduct any time claimed for Mr. McKee’s presence at trial.




                                                     -18-
       Plaintiff’s counsels’ affidavits state that these are counsels’ standard hourly rates. Plaintiff

included an affidavit from an experienced employment lawyer, and cited case law from this district, and

local legal publications to support his argument that the billing rates requested are reasonable.

       Plaintiff’s counsel specialize in employment law, practicing almost exclusively in the area. They

compensate for any relative lack of experience in years with the amount of litigation, and especially trial

experience, they have accumulated over the past six years. Experience cannot be determined based on

years of practice alone. To the contrary, the court finds that actual litigation and trial experience is a

much better measure. Many lawyers who have been practicing for longer than plaintiff’s counsel have

not had the opportunity to litigate and try as many cases as plaintiff’s counsel. The court presided over

the jury trial in this case, at which plaintiff’s counsels’ presentation resulted in a plaintiff’s verdict.

Counsel was effective and exhibited skill in the courtroom. The court finds that the hourly rates claimed

by plaintiff’s counsel are reasonable.

       Regarding Mr. McKee’s claimed fees, the parties agree that this circuit has not addressed whether

mock trial or focus group costs are compensable. The parties agree that nationally courts are split on the

issue, but that the facts of each case significantly impact the outcome. For example, courts might

consider the experience of counsel, the infrequency that cases are tried to juries and the need for attorneys

to practice outside of court, the potential benefit of more efficient and effective proceedings following

such preparations, and the hours and cost expended compared to the needs of the case. Having

considered these factors, the court finds the costs associated with Mr. McKee’s fees are reasonable,

including his time in court.

                                             Johnson Factors

       Once the court calculates the appropriate lodestar figure, it considers whether an adjustment is

appropriate by considering the factors set out in Johnson v. Ga. Highway Express, Inc., 488 F.2d 714




                                                    -19-
(5th Cir. 1974). But the lodestar is presumed to be an appropriate fee and adjustments are the exception

to that rule. Anchondo v. Anderson, Crenshaw & Assocs., L.L.C., 616 F.3d 1098, 1103 (10th Cir. 2010).

The Johnson factors include:

      (1)  The time and labor required . . .
      (2)  The novelty and difficulty of the questions . . .
      (3)  The skill requisite to perform the legal service properly . . .
      (4)  The preclusion of other employment by the attorney due to acceptance of the
           case . . .
      (5) The customary fee . . .
      (6) Whether the fee is fixed or contingent . . .
      (7) Time limitations imposed by the client or the circumstances . . .
      (8) The amount involved and the results obtained . . .
      (9) The experience, reputation, and ability of the attorneys . . .
      (10) The undesirability of the case . . .
      (11) The nature and length of the professional relationship with the client . . . [and]
      (12) Awards in similar cases.

Johnson, 488 F.2d at 717–719.

       The court’s discussion in calculating the lodestar already considered many of these factors. The

court found the time and labor that plaintiff’s counsel spent on this case to be reasonable. Although the

case was not one of first impression, counsel did report that significant time was spent researching jury

instructions as there are no pattern instructions for civil cases in the Tenth Circuit and many pattern

instructions have not been updated since the ADA was amended. Counsel demonstrated the skill

necessary to obtain a desirable result for plaintiff. Plaintiff’s counsels’ firm is a three-attorney firm that

specializes, in part, in employment. The firm would have dedicated a substantial amount of its resources

both in hours and finances on this case. The court considered and determined that the fee in this case is

customary for employment cases in this area. The fee was contingent on plaintiff obtaining a favorable

result. The experience and ability of counsel was discussed above, and the court finds that this factor

also weighs in plaintiff’s favor.




                                                    -20-
       Based on all Johnson factors relevant to this case, no adjustment to the lodestar is warranted.

Plaintiff is awarded reasonable attorneys’ fees in the amount of $186,340.

       IT IS THEREFORE ORDERED that plaintiff’s Motion to Alter Judgment for Attorney’s Fees,

Costs, and Prejudgment Interest (Doc. 96) is granted in part and denied in part. Plaintiff is awarded

$186,340 in attorneys’ fees and $7,851.16 in costs.      Plaintiff’s motion is denied with regard to

prejudgment interest.

       IT IS FURTHER ORDERED that defendants’ Motion for Judgment As a Matter of Law

Pursuant to Rule 50(b) (Doc. 99) is denied.

       Dated March 28, 2019, at Kansas City, Kansas.



                                                    s/ Carlos Murguia
                                                    CARLOS MURGUIA
                                                    United States District Judge




                                                 -21-
